Citation Nr: 1114900	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-09 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969. 

This appeal arises from a July 2006 rating action of the Department of Veterans' Affairs (VA) Regional Office (RO) located in Hartford, Connecticut, wherein the RO declined to reopen the Veteran's claim for service connection for hearing loss and denied a compensable rating for a perforated tympanic membrane of the left ear.  

A Board hearing was scheduled at the RO in September 2007, but the Veteran failed to appear.  The hearing notice was not returned from the U.S. Postal Service as undeliverable, and no request to reschedule the hearing was received.  Under these circumstances, the Veteran's Board hearing request was deemed withdrawn.  38 C.F.R. § 20.704(d) (2010).

In November 2008, the Board denied a compensable rating for a perforated tympanic membrane of the left ear.  The Board also reopened the claim for service connection for hearing loss and remanded the claim, on the merits, to the RO, via the Appeals Management Center (AMC), for additional development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims remaining on appeal has been accomplished.

2.  Competent medical evidence indicates that current right ear hearing loss is at least as likely as not related to service.  

3.  The Veteran is not shown to have current left ear hearing loss to an extent recognized as a disability for VA compensation purposes.



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).

2.  The criteria for service connection for left ear hearing loss are not met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  

As regards right ear hearing loss, given the favorable disposition of the claim for service connection, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

As regards left ear hearing loss, the Veteran's request to reopen the claim for service connection was received in March 2006.  Thereafter, he was notified of the general provisions of the VCAA in correspondence dated in April 2006.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified his duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Thereafter, the claim was reviewed and a rating decision was issued in July 2006 and a statement of the case (SOC) was provided to the Veteran in February 2007, and a supplemental statement of the case was issued in February 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004). See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was also provided in the April 2006 letter, as well as in a letter dated in November 2008.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence. A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records have been obtained and associated with his claims file.  He was also afforded VA examinations in May 2006 and January 2010.  

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

Service connection shall be granted to a veteran if the veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and sensorineural hearing loss, although not otherwise established as incurred in or aggravated by service, is manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2010).

With chronic disease shown as such in service or within the applicable presumptive period, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Relative to claims for service connection for hearing loss, for purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of these frequencies are 26 db or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  The regulation defines hearing loss disability for VA compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. 
§ 3.385 as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley, 5 Vet. App. at 15.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2010).

Factual Background and Legal Analysis

The Veteran asserts that his current hearing loss is the result of noise exposure during military service - specifically, artillery and construction noise.  He has stated that he did not always wear ear protection during service.  

The Veteran's DD Form 214 reflects that during active duty, his military occupational specialty (MOS) was construction mechanic (CM-0000/0000) with a related civilian occupation described as motorized vehicle mechanics.  Post-service, the Veteran said he worked as a mechanic in the plastic and wire cable industry and he worked on electric boats and submarines.  He said there was some noise associated with these environments, but that he used ear protection.

On September 2, 2010, the Department of Veterans' Affairs, Veterans Benefits Administration issued Fast Letter 10-35.  The subject was: Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus. That letter introduced the Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure.

The Fast Letter indicated that when a claim for hearing loss and/or tinnitus is received, the decision maker must review the claim for:  Sufficient evidence of a current disability (including lay evidence); and evidence of hearing loss and/or tinnitus in service; or records documenting an event, injury, disease, or symptoms of a disease potentially related to an audiological disability.
If there is no documented evidence of an in-service illness, injury, or event with which the claimed conditions could be associated, the Duty MOS Noise Exposure Listing will be considered.  Based on the Veteran's records, each duty MOS or duty assignment documented will be reviewed for a determination as to the probability of exposure to hazardous noise on the Duty MOS Noise Exposure Listing.  If the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.  In the present case, the Veteran's MOS was a construction mechanic, and, according to the listing, moderate noise exposure is consistent with this MOS.  Hence, hazardous noise exposure during service is conceded.

Prior to November 1967, service departments used ASA units to record puretone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.  For purposes of comparison between the service audiometric data and more recent VA audiometric data, the table below shows the ASA measurements recorded in service, with the comparable ISO (ANSI) measurements in parentheses.  At the time of the Veteran's May 1965 enlistment physical examination, pure tone thresholds, in decibels, were noted as follows: 





HERTZ


For ISO add
500 (15)
1000 (10)
2000 (10)
3000 (10)
4000 (5)
RIGHT
-5 (10)
-10 (0)
-10 (0)
-10 (0)
-10 (-5)
LEFT
-10 (5)
-10 (0)
-10 (0)
-10 (0)
-10 (-5)

All service treatment records are silent for complaints or findings of hearing loss.  A July 1967 Separation Examination Report reflects that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-15
-5
0
0
0
LEFT
-5
0
0
0
-10

On VA examination in May 2006, the Veteran reported that he had multiple left ear infections while on active duty in Vietnam.  He mentioned that he worked in the construction battalion and did not always wear hearing protection.  After leaving active duty, he said that he worked as a machinist and wore hearing protection.  He reported that his last audio examination was performed by a private examiner in 1989, and he did not know the results.  The examiner indicated that he did not have any VA medical records or the claims folder available for review.  It was opined that the Veteran had hearing loss with subjective symptoms, and it was at least as likely as not that the Veteran's subjective symptoms were related both to service and post-service noise exposures.

The January 2010 VA examination report indicates the Veteran reported noise exposure to general combat noise, artillery, and bull dozers in a construction battalion.  He said that ear protection was used off and on.  Post-service, he said he worked in a plastic wire and cable industry with some noise and ear plugs were used.  He also worked on electric boats and submarines; ear protection was mandatory.  The Veteran's puretone thresholds, in decibels, were as follows:



HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
5
5
10
15
50
16.25
LEFT
10
10
10
15
30
20

Speech audiometry revealed speech recognition ability of 96 percent in the each ear.  

The examiner reviewed the Veteran's service treatment records and noted that although the Veteran complained of chronic otitis during service, neither otitis media nor external otitis media is responsible for high frequency hearing loss.  The examiner noted that at entrance, the Veteran's audiogram showed normal hearing through 4000 Hz in each ear with mild loss at 6000 Hz.  His separation examination also showed normal hearing to 4000 Hz with a "-60db" at 6000 Hz.  The examiner opined that the minus sign before 60 db at 6000 Hz was most likely an error because this measurement is not possible, and, also, in view of the Veteran's pre-existing hearing loss at 6000 Hz.  The examiner also noted that it is not unusual for noise exposure/acoustic trauma to affect 6000 Hz first.  In this case, the examiner opined that there was evidence of aggravation of hearing loss at the 6000 Hz frequency in each ear.  The examiner opined that the Veteran's hearing loss was at least as likely as not permanently aggravated by military noise exposure, although post-service occupational noise exposure could not be ruled at as a contributory factor.

As regards the Veteran's left ear hearing loss, the above-cited testing results do not establish a current hearing loss disability as defined by 38 C.F.R. § 3.385, as the auditory thresholds were not 40 decibels or greater at any of the frequencies, the auditory thresholds at the minimum three of the frequencies were not 26 decibels or greater, and the Maryland CNC speech recognition scores were greater than 94 percent.  See 38 C.F.R. § 3.385.  Moreover, neither the Veteran nor his representative has presented or identified existing audiometric testing results that meet the requirements of that regulation for left ear hearing loss.  Hence, the Veteran does not have a left ear hearing loss disability for VA purposes.  For this reason, the Board finds that the claim for service connection for left ear hearing loss must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As regards the Veteran's right ear hearing loss, January 2010 VA audiology testing indicated that the Veteran had right ear hearing loss to an extent recognized as a disability by VA under 38 C.F.R. § 3.385, as the auditory threshold was 50 db at 4000 Hz.  

As noted above, noise exposure during service has been conceded.  Additionally, the only competent opinions addressing the medical nexus question - from the May 2006 and January 2010 VA examiners - tend to support the claim.  As indicated above, the May 2006 VA examiner opined that the Veteran's hearing loss was likely the result of both in-service and post-service noise exposure.  Although the May 2006 VA examiner did not have access to the Veteran's claims file, the Veteran provided a detailed history of his noise exposure.  Hence, while the May 2006 VA examiner's opinion might be afforded less probative weight, it cannot be completely discounted.  Moreover, the Board notes that the January 2010 VA examiner reviewed the Veteran's claims file and provided a detailed analysis regarding the Veteran's noise exposure during service and post-service.  The January 2010 VA examiner opined that the Veteran's hearing loss was at least as likely as not related to military service.  Even though the examiner indicated that post-service noise exposure could not be ruled out as a contributing factor, this does not negate the medical nexus with service.  It is sufficient that the Veteran's right ear hearing loss is "at least as likely as not" related to in-service noise exposure - it does not need to be the sole cause nor even the predominate cause.  Furthermore, the Board points out that these opinions are not contradicted by any other competent evidence or opinion of record and VA adjudicators are not permitted to substitute their own judgment on a medical matter.  See, e.g., Colvin v. Derwinski, 1 Vet. App. 171, 173 (1991).

Given the facts noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for right ear hearing loss are met.


ORDER

Service connection for right ear hearing loss is granted.

Service connection for left ear hearing loss is denied.


____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


